WALLACE, Circuit Judge,
dissenting in part:
I dissent from that part of the majority’s decision which reverses the district court’s injunction order against the primary strike activity directed at military flights. Although I am mindful of the post-impasse setting of this labor dispute and the general policies favoring the free play of economic forces when parties fail to reach agreement, I believe that this is one of those occasions when the general policies of the NorrisLaGuardia Act should give way to important countervailing policies embodied in the central provisions of the Railway Labor Act (RLA).
I
It has long been recognized “that NorrisLaGuardia does not invariably bar injunctive relief when necessary to achieve an important objective of some other statute in the pattern of labor laws.” Sinclair Refining Co. v. Atkinson, 370 U.S. 195, 217, 82 S.Ct. 1328, 1340, 8 L.Ed.2d 440 (1962) (Brennan, J., dissenting). Specifically, the Supreme Court has held on several occasions that the anti-injunction policy of NorrisLaGuardia will be overcome by the need to enfqrce a statutory duty arising under the RLA. See, e. g., Chicago & N. W. Ry. v. United Transp. Union, 402 U.S. 570, 91 S.Ct. 1731, 29 L.Ed.2d 187 (1971); Brotherhood of R. R. Trainmen v. Howard, 343 U.S. 768, 72 S.Ct. 1022, 96 L.Ed. 1283 (1952); Graham v. Brotherhood of Locomotive Firemen & Enginemen, 338 U.S. 232, 70 S.Ct. 14, 94 L.Ed. 22 (1949). The Court has stated that “the propriety of judicial enforcement [under the RLA] turns on the importance of the duty in the scheme of the Act, the capacity of courts to enforce it effectively, and the necessity for judicial enforcement if the right of the aggrieved party is not to prove illusory.” Chicago & N. W. Ry. v. United Transp. Union, supra, 402 U.S. at 578, 91 S.Ct. at 1736. See also International Ass’n of Machinists v. Street, 367 U.S. 740, 772-73, 81 S.Ct. 1784, 1801-02, 6 L.Ed.2d 1141 (1961).
There is no question that, in general, the RLA is designed to avoid interruption of commerce by channeling the parties through various procedures designed to enhance the chances for agreement. As the majority observes, normally the exhaustion of the major dispute processes of the RLA frees the parties to flex their economic *969muscle. See Brotherhood of R. R. Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 392, 89 S.Ct. 1109, 1123, 22 L.Ed.2d 344 (1969). For these reasons, an injunction in this setting must be justified by important considerations.
The majority acknowledges that the RLA does not preclude the parties from supplementing the statutory scheme by contract. Moreover, the majority has sustained the contract provision before us as consistent with the overall approach of the RLA. It is my view that the policies of the RLA are not exhausted when, as here, the parties have made clear provision for such a limitation on the weapons available in their own bargaining process. Nor am I persuaded that Trans International Airlines (TIA) should be denied its bargain on the sole ground that the dispute, though involving a contract term and to that extent being in the nature of a minor dispute, occurred in a post-mediation setting of an underlying major dispute. The pointed limitation included in the statement of the Supreme Court relied on by the majority is of great importance:
parties who have unsuccessfully exhausted the Railway Labor Act’s procedures for resolution of a major dispute [may] employ the full range of whatever peaceful economic power they can muster, so long as its use conflicts with no other obligation imposed by federal law.
Brotherhood of R. R. Trainmen v. Jacksonville Terminal Co., supra, 394 U.S. 369, 392, 89 S.Ct. 1109, 1123, 22 L.Ed.2d 344 (emphasis added). I have concluded that the use of such power in this case does conflict with an important obligation under the RLA.
It is my view that this case should be governed by the reasoning set forth in Seaboard World Airlines v. Transport Workers Union, 425 F.2d 1086 (2d Cir. 1970). In Seaboard, the Second Circuit upheld an injunction of a strike called to pressure an employer into bargaining over topics not subject to reopening under the existing collective bargaining agreement. The court found that the union’s attempt to breach the moratorium agreement amounted to a violation of its duty under section 2 First of the RLA “to exert every reasonable effort to make and maintain agreements concerning rates of pay, rules, and working conditions, and to settle all disputes ... in order to avoid any interruption to commerce or to the operation of any carrier . .” (Emphasis added.) See id. at 1091. It is the violation of this same duty to maintain agreements which TIA invokes as the ground for the injunction in this case.
Although the majority does not find Seaboard to be dispositive, I believe that the problem presented there is analogous to the one we face. In each setting, the relevant contract provision was intended to block the union from pursuing its grievances by means of economic pressure on the employer — in Seaboard, by forbidding the giving of a section 6 notice that would set . in gear the major dispute procedures of the RLA; in the case before us by forbidding strike pressure against military flights even after the exhaustion of those procedures.1 In each case, the union’s primary defense was that the contract term was somehow inconsistent with the overall purposes of the RLA and hence inapplicable; Norris-LaGuardia’s restrictions on injunctive relief provided the union’s fallback position. In each setting, a strike injunction could have issued pending the RLA’s mandatory arbitration procedures,2 were it not for the fact *970that the minor dispute questioned the statutory validity of the contract provision rather than its intended meaning. See id. at 1090 (citing Felter v. Southern Pacific Co., 359 U.S. 326, 327-28, 79 S.Ct. 847, 850-51, 3 L.Ed.2d 854 (1959)).3 The court in Seaboard reasoned, in part, that unions should not be free to strike in violation of contract terms pending resolution of the controversy merely because those terms are so clear as not to require the mandatory arbitration of the Act:
From a practical standpoint we can see little difference between an anti-strike injunction pending interpretation by a board of adjustment whether a contract allowed reopening, as was approved in Flight Engineers’ Int’l Ass’n v. American Airlines, Inc., . . . 303 F.2d 5 [(5 Cir. 1962)], and an injunction pending determination by a court whether a prohibition on reopening is illegal.
Id. at 1092. Similarly, I can see little practical difference between an injunction enforcing the arbitrator’s decision that a strike was forbidden by the contract, despite an underlying major dispute, see Buffalo Forge Co. v. United Steelworkers, AFL-CIO, 428 U.S. 397, 405, 96 S.Ct. 3141, 3146, 49 L.Ed.2d 1022 (1976) (NLRA), and an injunction in support of a judicial determination that an anti-strike provision is not only clear, but also valid and binding under the Act.4
The majority does not disapprove of Seaboard’s holding, nor does it appear to deny that the union in the case before us has breached its duty to exert reasonable efforts to “maintain agreements.” The majority’s main effort to distinguish the case amounts to restating the acknowledged fact that Seaboard involved the effect of contractual efforts to preclude a section 6 proceeding rather than efforts to specify permissible post-mediation measures. But this distinction does not explain why the union activity in Seaboard should constitute a more significant breach of the statutory duty to “maintain agreements” than occurred here, nor why injunctive relief was more appropriate there.5 While the post-*971mediation setting is not irrelevant, the fact that a minor dispute is also involved suggests that this distinction may not be decisive. The majority appears to conclude otherwise primarily by finding that only the violation of statutory duties bearing a “substantial nexus” to statutory dispute settlement procedures represent a “weighty statutory reason” for abrogating Norris-LaGuardia. See ante at 962. I turn next to that contention.
II
The Supreme Court has never stated that the only RLA duties important enough to justify injunctive relief despite Norris-LaGuardia are those that directly support dispute settlement procedures laid down by the Act. In fact, a number of leading Supreme Court decisions involve breach of the duty of fair representation of minority workers which the Court found implicit in the Act’s overall scheme, a duty that does not directly support the Act’s procedures for dispute resolution. See, e. g., Graham v. Brotherhood of Locomotive Firemen & Enginemen, supra, 338 U.S. 232, 70 S.Ct. 14, 94 L.Ed. 22. The majority thus incorrectly asserts that reversal is “compelled by the combination of the manner in which Congress and the RLA chose to reduce disruption in the transportation industry, and the controlling interpretations of the NorrisLaGuardia Act.” See ante at 964. There simply is no controlling precedent in this case and we are thus forced to reconcile the demands of the RLA and Norris-LaGuardia.
Equally important, several prior cases upholding strike injunctions under the RLA can be adequately explained only by the general RLA policy of avoiding needless disruption of commerce and a corresponding policy of restricting the right to use economic pressure in a minor dispute. Such decisions, including our decision to reverse the district court’s refusal to enjoin the sympathy strike against non-military flights, are not unrelated to the RLA’s machinery for resolving disputes, but, at the same time, are not directly supportive of that machinery.
For example, in Brotherhood of R.R. Trainmen v. Chicago River & Indiana R.R., 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622 (1957), the Supreme Court held that strikes could be enjoined pending the completion of the minor dispute procedures of the RLA. The Court stressed that strikes might force employers to succumb prior to the Adjustment Board’s decision, thereby effectively depriving the Board of jurisdiction. Id. at 39, 77 S.Ct. at 639. See also Boys Markets, Inc. v. Retail Clerks Union, 398 U.S. 235, 252, 90 S.Ct. 1583, 1593, 26 L.Ed.2d 199 (1970). This reasoning explains the result in Chicago River, where the Court considered “controversies over the meaning of an existing collective bargaining agreement in a particular fact situation, generally involving only one employee,” 353 U.S. at 33, 77 S.Ct. at 636, but it does not explain the application of the Chicago River doctrine to factual settings in which the underlying grievance will not be resolved by the arbitration in support of which injunctive relief is sought. The sympathy strike before us, the enjoining of which the majority affirms, involves an entire unit of employees refusing to cross the picket line of sister employees engaged in a post-mediation primary strike. Since the only arbitrable issue is the contractual legality of the strike itself, these employees are not merely required to resolve the underlying dispute in accordance with the statutory scheme, but *972are precluded from using their most effective weapon pending resolution of the strike issue itself. The decision to enjoin thus preliminarily resolves the merits of the minor dispute over the applicability of the strike clause, arguably in derogation of the Adjustment Board’s jurisdiction over that issue.
It was precisely the limited and indirect nature of the relationship between sympathy strikes and the efficacy of a system of arbitration as the means of resolving disputes, that led the' Supreme Court to limit the rule of Boys Markets to injunctions against strikes “over an arbitrable grievance.” Buffalo Forge Co. v. United Steelworkers, AFL-CIO, supra, 428 U.S. at 407-08, 96 S.Ct. at 3147-48. The majority distinguishes Buffalo Forge, correctly I believe, by finding that “the minor dispute arbitration procedure [of the RLA] was designed as a substitute for prearbitration strikes.” See ante at 966. Whereas under the NLRA the judicial role involves aiding private parties to resolve their disputes, which necessarily focuses concern on whether a particular rule may discourage parties from agreeing to arbitrate, the judicial role under the RLA involves the implementation of a statutory policy requiring the parties to use reasonable efforts to avoid disruption of commerce. The arbitration scheme is thus read to mean that there is no unqualified “right to strike” in a minor dispute setting, at least where traditional standards of equity are met. The traditional presumption that labor may use its full economic power gives way to a statutory scheme that avoids disruption of commerce by requiring the parties with an established relationship to settle minor disputes without resort to such power.
Despite its post-mediation setting, the union’s strike against military flights also involves a minor dispute. That dispute should be resolved before the economic power of the parties is unleashed. The majority acknowledges the anomaly that if a no-strike clause in force during the life of the contract was ambiguous, a strike could be enjoined pending the outcome of minor dispute arbitration. But the anomaly runs even deeper, for if the union had made a colorable claim that the contract clause before us did not intend to preclude post-mediation strikes, the strike could also have been enjoined pending arbitration even in its current setting. See note 2 supra. It is difficult to see why the availability of injunctive relief should turn exclusively on the clarity of the contract provision in question. Under these circumstances, the union should not be allowed to evade its contractual obligation simply by claiming it is invalid under the statute rather than not required by the contract. Thus, this situation presents an appropriate occasion for judicial enforcement of the duty contained in section 2 First of the RLA.
Ill
Having concluded that Norris-LaGuardia may give way to the need to enforce an important statutory duty, and that the duty to be enforced may be one that lends support to the statute’s policy against disruption of commerce when there exists a minor dispute under the RLA, I turn now to several additional factors which persuade me that an injunction is appropriate here.
A.
I disagree with the majority’s conclusion that upholding the injunction order here would grant courts a general power to police contracts under the RLA.6 In the first place, courts will almost always lack jurisdiction to do so because of the Adjustment Board’s exclusive jurisdiction over disputes concerning the meaning of a contract. Moreover, since the section 2 First duty *973requires only “reasonable efforts” to “maintain agreements,” it is doubtful that courts would find the breach of that duty where good faith disagreements over the meaning of a contract existed. Thus, there is little chance that courts would employ that duty as an excuse for preliminarily resolving disputes between the parties pending arbitration.
I also disagree with the majority’s conclusion that one of the underlying purposes of Norris-LaGuardia was to limit the role of courts in enforcing labor contracts. See ante at 963. In Chicago River, supra, 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622, which the majority relies on for this assertion, the Supreme Court stated that Norris-LaGuardia was designed to correct the abuses that came when federal courts were “drawn into the field [of enjoining union activities] under the guise either of enforcing federal statutes, principally the Sherman Act, or through diversity of citizenship jurisdiction.” Id. at 40, 77 S.Ct. at 640. The abuses under diversity jurisdiction came about not through judicial construction of collective bargaining agreements, but because of “the tendency of judges to enjoin concerted activities in accordance with ‘doctrines of tort law which made the lawfulness of a strike depend upon judicial views of social and economic policy.’ [Citation omitted.]” Boys Markets, Inc. v. Retail Clerks Union, supra, 398 U.S. at 253 n. 22, 90 S.Ct. at 1593 (quoting Report of Special Atkinson-Sinclair Committee, A.B.A. Labor Relations Law Section — Proceedings 226, 242 (1963)). On the other hand, “[w]here an injunction is used against a strike in breach of contract, the union is not subjected in this fashion to judicially created limitations on its freedom of action but is simply compelled to comply with limitations to which it has previously agreed.” Id. Ironically, the majority elsewhere acknowledges the plausibility of the argument that courts might enjoin unambiguous contract breaches without doing violence to any Norris-LaGuardia policy. See ante at 959.
It is true, of course, that the Supreme Court has not read Taft-Hartley’s section 301 jurisdiction as repealing Norris-LaGuardia as to disputes over the rights of parties under a collective bargaining agreement. The Court refused to do so largely because “[i]n the course of enacting the Taft-Hartley Act, Congress rejected the proposal that the Norris-LaGuardia Act’s prohibition against labor-dispute injunctions be lifted to the extent necessary to make injunctive remedies available in federal courts for the purpose of enforcing collective bargaining agreements.” Buffalo Forge Co. v. United Steelworkers, AFL-CIO, supra, 428 U.S. at 409, 96 S.Ct. at 3148. Nevertheless, as the majority acknowledges, labor relations under the RLA developed along different lines than in other industries, and “[t]he fundamental premises and principles of the [RLA] are not the same as those which form the basis of the [NLRA] . .” Brotherhood of R.R. Trainmen v. Chicago River & Ind. R.R., supra, 353 U.S. at 31-32 n. 2, 77 S.Ct. at 636.
While I do not argue that Norris-LaGuardia is broadly repealed in every controversy relating to a collective bargaining agreement under the RLA, I am persuaded that, under these facts at least, it is appropriate to enjoin the union’s clear breach of its contractual obligation. The union’s violation of its statutory duty to “maintain agreements” takes this case outside the ambit of the Court’s oft-repeated statement that “although a suit may be brought under § 301 against strikes which, while they are breaches of private contracts, do not threaten any additional public policy, in such cases the anti-injunction policy of Norris-LaGuardia should prevail.” Buffalo Forge Co. v. United Steelworkers, AFL-CIO, supra, 428 U.S. at 409, 96 S.Ct. at 3148 (quoting Sinclair Refining Co. v. Atkinson, supra, 370 U.S. at 225, 82 S.Ct. at 1344 (Brennan, J., dissenting)) (emphasis added). Like other statutory duties under the RLA, the violation of section 2 First does threaten an “additional public policy” and is thus enjoinable.
B.
I also disagree with the majority’s conclusion that the policy of allowing the free *974play of economic forces in the post-mediation setting is unduly compromised by the district court’s injunction. It should first be observed that the policy is not absolute. The majority acknowledges that the Supreme Court has sanctioned the enjoining of a post-mediation strike by a union which has violated its section 2 First duty “to exert reasonable efforts to make and maintain agreements” during the negotiating process. Chicago & N.W. Ry. v. United Transp. Union, supra, 402 U.S. at 571, 91 S.Ct. at 1732. Similarly, it is probable that a strike-injunction could issue pending the outcome of the binding arbitration required by the RLA’s minor dispute provisions, even in a post-mediation setting. Finally, as the majority acknowledges, an injunction may issue to enforce an agreement by the parties to submit a major dispute to binding interest arbitration after the mechanisms of the Act are exhausted.
If a union may be compelled to honor its agreement to forego completely the use of economic weapons pending interest arbitration consistent with the policies underlying the RLA and Norris-LaGuardia, it is not clear why they cannot be compelled to hon- or their commitment to limit the use of such weapons consistent with a narrowly tailored contract provision and their responsibility under section 2 First of the RLA. Indeed, I am convinced of the propriety of this injunction order in part because, like the examples alluded to above, an injunction here would constitute a very narrow exception to the general policy of permitting strikes when negotiations have failed to produce agreement. Allowing an injunction here would not “provide a cover for freewheeling judicial interference in labor relations of the sort that called forth the Norris-LaGuardia Act in the first place.” Id. at 583, 91 S.Ct. at 1738.
It is significant that, as the majority observes, “in this case the military no-strike clause was directed to the discrete transportation function of military flights, the union retaining the right to strike other TIA flights.” See ante at slip. op. 2055. Specific enforcement of the duty to maintain agreements in this setting does not, like the labor injunctions which led to passage of Norris-LaGuardia, leave the union without alternatives for pressing its demands. Cf. Brotherhood of R.R. Trainmen v. Chicago River & Ind. R.R., supra, 353 U.S. at 41, 77 S.Ct., at 640 (injunction pending outcome of arbitration justified in part because it does not strip labor of its primary weapon without substituting any reasonable alternative). The determination whether section 2 First would sustain an injunction against breach of a provision forbidding all strike activity even after mediation has failed to produce agreement may await a later case. See Seaboard World Airlines v. Transport Workers Union, supra, 425 F.2d at 1091 (emphasizing that its determination of the propriety of injunctive relief involved a spectrum, but finding such relief in that case “still . withdrawn from the prohibitions of the Norris-LaGuardia Act”).
C.
Finally, in reconciling the policies of Norris-LaGuardia and the RLA, I would put considerable weight on the unique and important governmental interest in avoiding disruption of military flights. This contract provision was required as a condition for obtaining military contracts, reflecting the federal government’s belief that such a provision has significance for the nation’s security. Here we are dealing with interests that, in a time of emergency, can be essential to our nation’s survival. When the union’s strike activity clearly violates a contract provision designed to prevent disruption of such a vital part of the nation’s military transportation system, an object which goes to the heart of the concerns that distinguish the RLA in the scheme of the nation’s labor laws, it behooves us to consider carefully whether section 2 First may not adequately support judicial efforts to see that such a clause is not blatantly ignored.
Under these circumstances I would affirm.
ORDER
The panel as constituted in the above case has voted to deny the petition for rehearing *975and to reject the suggestion for a rehearing en banc.
The full court has been advised of the suggestion for en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc. Fed. R.App.P. 35(b).
The petition for rehearing is denied and the suggestion for a rehearing en banc is rejected.
In response to the petition for rehearing, Judge Goodwin files the following statement:
I would modify the majority opinion to hold that a sympathy strike is a major dispute if the work stoppage with which the sympathy strike is allied is a major dispute. I do not read the Railway Labor Act cases as extending to major disputes the power to enjoin.

. The majority asserts that the injunction in Seaboard simply required the union to abide by its agreement to limit the scope of the section 6 proceeding, thereby enabling the parties to complete required bargaining on other subjects. The opinion in Seaboard, however, makes it clear that the moratorium agreement foreclosed bargaining on all subjects and that no section 6 proceeding was pending. Seaboard World Airlines, Inc. v. Transport Workers Union, 425 F.2d 1086, 1087-88 (2d Cir. 1970). Rather than clearing the path for relevant negotiations, the injunction in Seaboard foreclosed union efforts to compel any negotiations.


. The majority acknowledges that the strike issue here involved a minor dispute. I have found no relevant case deciding whether the post-contract setting of the dispute would preclude invocation of the mandatory arbitration *970procedures of the Act. It seems to me, however, that decisions requiring contractual arbitration in disputes over rights accrued under an expired agreement would be applicable to the statutory arbitration of the RLA. See, e. g., Nolde Brothers, Inc. v. Local 358, Bakery Workers, 430 U.S. 243, 97 S.Ct. 1067, 51 L.Ed.2d 300 (1977).


. As in Seaboard, the contract provision in the case before us is quite clear on its face. The union does not appear to argue that the contract clause in question, was not intended to forbid strikes against military flights even after impasse. Rather, it contends that even such clauses may be changed unilaterally by self help when the procedures of the Act have been exhausted. As in Seaboard, jurisdiction to determine the validity of a contract provision under the RLA is thus properly invoked.


. The majority contends that such a distinction between injunctions enforcing an arbitrator’s decision and those in support of a judicial decision was adopted by the Supreme Court in Buffalo Forge. See ante at 965. The Court drew the distinction there because the policy supporting injunctive relief under the NLRA, encouragement of private agreements to arbitrate labor disputes, would be undermined by a decision granting courts authority to intrude on the exclusive jurisdiction of the arbitrator by preliminarily resolving the merits of a contract dispute. But the majority itself reaches a different result, and I concur, on the same sympathy-strike issue as presented in Buffalo Forge, on the ground that the statutory arbitration of the RLA involves a broader policy against prearbitration strikes. See ante at 966. The case more nearly on point, Seaboard, relies on this same broad RLA policy against strikes pending resolution of a minor dispute, and concludes that it also applies to questions of statutory construction properly pending before a court. My extension of this reasoning to injunctions supporting the eventual resolution of the statutory issue is supported by the later Second Circuit decision upholding the issuance of a permanent injunction in that case. Seaboard World Airlines, Inc. v. Transport Workers Union, 443 F.2d 437 (2d Cir. 1971).


. Another possible distinction is that a second anomaly would have resulted if injunctive relief against the strike was denied in the setting of Seaboard. Section 6 of the RLA forbids unions from striking prior to the completion of the RLA’s major dispute procedures, and injunctive relief may support this statutory duty. The refusal to enjoin the strike in Seaboard would thus have appeared to grant greater rights to a union which wrongfully demanded that the employer negotiate new terms than to one which appropriately invoked section 6. See Seaboard World Airlines, Inc. v. World *971Transport Workers Union, supra, 425 F.2d at 1091-92. Even so, the union in Seaboard was not seeking to impose bargaining terms prior to negotiating with the employer, but merely refusing to maintain the prior agreement not to reopen the contract for bargaining. Apart from the alleged breach of the duty to “maintain agreements,” the union might well have contended that Norris-LaGuardia protected the use of economic pressure to convince the employer that changed circumstances required negotiation of new security provisions, notwithstanding such pressure was in breach of contract. It is significant that the court in Seaboard relied on the duty to “maintain agreements” rather than the status quo provision of section 6, the provision that serves to prevent the undermining of a section 6 proceeding by strike tactics.


. Cf. Buffalo Forge Co. v. United Steelworkers, AFL-CIO, supra, 428 U.S. at 410, 96 S.Ct. at 3149 (arguing that sympathy strike injunction necessarily implies judicial authority to “enjoin any other alleged breach of contract pending the exhaustion of the applicable grievance and arbitration provisions”). As Justice Stevens observed in dissent in Buffalo Forge, however, such an argument merely assumes that accommodation means repeal. See id. at 422-23 n. 11, 96 S.Ct. at 3154-55 (Stevens, J., dissenting).